Citation Nr: 1513398	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-35 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 1, 2011 for the payment of additional compensation for a dependent child based upon school attendance.

2.  Entitlement to service connection for a left arm disability (claimed as left arm nerve damage), to include as secondary to service-connected left wrist tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1993 to April 1993 and from November 1993 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Specifically, a January 2010 rating decision denied service connection of nerve damage to the left arm.  A June 2011 decision granted additional compensation for the Veteran's son, J.S., as a dependent child based upon school attendance, effective February 1, 2011.  

The Veteran requested a videoconference hearing before the Board; however, in September 2014 he indicated that he no longer wanted a hearing.  Thus, his request for a hearing has been withdrawn.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for a left arm disability (claimed as left arm nerve damage), to include as secondary to service-connected left wrist tendonitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's son, J.S., began attending college in July 2008.

2.  A claim for J.S.'s school attendance was received in April 2011, which was not within one year of commencement of J.S.'s course of study in July 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 2011 for the payment of additional compensation for a dependent child based upon school attendance have not been met. 38 U.S.C.A. §§ 1115, 5107, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.102, 3.400, 3.401, 3.667 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 


As will be explained below, in the present case, there is no legal basis upon which the benefits may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  As such, no further action is required pursuant to the VCAA.

II.  Analysis

The Veteran asserts that an effective date earlier than February 1, 2011 should be awarded for the payment of additional compensation based on school attendance for his son, J.S., because his son had attended school for at least three years prior to February 2011 the effective date.

Where a Veteran is entitled to compensation based on a disability or disabilities evaluated at 30 percent or greater, an additional amount of compensation may be payable for a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date. 38 C.F.R. § 3.667(a)(2).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 

Regardless of the statutes and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

Here, J.S. turned 18 in February 2008 and was removed from the Veteran's award effective April 1, 2009.  See May 2009 Notification Letter (reflecting the removal of J.S. from the award, instructing the Veteran to "[l]et us know right away if there is any change in the status of your dependents," and also enclosing a VA Form 21-8764, which explained the circumstances under which the Veteran could receive additional compensation for dependents, including school children).  See also May 2009 Administrative Decision (reflecting that the Veteran received payments for J.S. for one year beyond his 18th birthday due solely to administrative error on the part of VA, and therefore invalidating the overpayment and terminating the erroneous award, effective April 1, 2009, pursuant to 38 C.F.R. § 3.500(b)(2)).

In March 2011, the Veteran submitted a VA Form 21-674, Request for Approval of School Attendance.  See March 2011 VA Form 21-674 (reflecting that J.S. had been a full time college student since July 2008, stating that he began a new term in January 2011, and reporting that he was expected to graduate in 2012).  The RO issued an administrative decision in June 2011 recognizing that J.S. was attending college and awarding the Veteran additional compensation for him, effective February 1, 2011, which was the first day of the month following commencement of the current academic term.  See 38 C.F.R. § 3.667.  

The Veteran asserts that he should receive additional compensation for J.S. as a dependent from the beginning of J.S.'s undergraduate studies in July 2008.  See June 2011 Notice of Disagreement.  Despite this, based on the foregoing, the Board finds that an earlier effective date for the payment of additional compensation based on school attendance for his son is not warranted.  


In this regard, the Veteran received notice in May 2009 that his compensation was being reduced due to the removal of J.S. following his 18th birthday.  At that time, he also received notice that additional compensation was available for dependent children up to age 23 based on approved school attendance.  See May 2009 Notification Letter.  And although J.S. began attending college within a year of his eighteenth birthday, see 38 C.F.R. § 3.667(a)(1), the Veteran did not file a claim or otherwise notify VA until March 2011, nearly three years after the commencement of his course of study, and more than three years following J.S.'s eighteenth birthday.  See 38 C.F.R. § 3.667(a)(2).  

Under 38 C.F.R. § 3.667 additional compensation for a child may be paid for school attendance if the claim is filed either within one year of the child's 18th birthday (so by February 2008) or within one year of the date of commencement of the course of study (so by July 2009).  Here, neither criterion was met.  Accordingly, an effective date earlier than February 1, 2011 for the payment of additional compensation for a dependent child based upon school attendance is precluded by law.  See 38 U.S.C.A. §§ 5110, 5111; 38 C.F.R. §§ 3.31, 3.401, 3.403; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).


ORDER

An effective date prior to February 1, 2011 for additional compensation for a dependent child based upon school attendance is denied.



REMAND

Unfortunately, the Veteran's remaining claim of entitlement to service connection for a nerve disorder of the left arm must be remanded.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred a nerve disorder in his left arm during his active service.  Alternatively, he asserts that his left arm disability was caused or aggravated by his service-connected left wrist tendonitis.  

Initially, the Board notes that, although the Veteran maintains that his left hand was injured when he was stepped on by a fellow soldier, see, e.g., April 2011 Statement in Support of Claim, service treatment records (STRs) reflect that it was his right hand that was injured in such a way.  See, e.g., July 1994 Emergency Care and Treatment Note (reflecting that the Veteran presented with an injured right hand and that he reportedly was "stepped on by another soldier").  However, STRs reflect a separate injury to his left wrist in January 1994 manifested by pain due to trauma, deformity, difficulty weight bearing, and crepitus.  See, e.g., January 1994 Acute Medical Care Screening Note; January 1994 Orthopedic Clinic Consultation Sheet.  At that time, he was diagnosed with tendonitis of the left thumb and placed on a physical profile.  See January 1994 DA Form 3349, Physical Profile.  

The Veteran was afforded a VA examination concerning his claimed left arm condition in February 2011.  In March 2011, the VA examiner opined that the Veteran did not have a current left arm disability apart from his service-connected left wrist tendonitis.  This finding was based solely upon the results of a March 2011 nerve conduction study, which found "no electro physiologic evidence of neuropathy, carpal tunnel syndrome or radiculopathy" in the Veteran's left upper extremity.  However, the examiner failed to consider or address the Veteran's competent complaints of left arm tingling and numbness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent as to matters capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the examiner failed to address the private medical evidence of record reflecting a left arm pathology, including specifically an October 2009 Electromyelogram report from West Virginia University Hospital reflecting a "mild difference in the ulnar sensory response above the [left] elbow . . . most consistent with a mild left ulnar sensory neuropathy at or above the elbow."  

Accordingly, the February 2011 examination report is not sufficient for determining the diagnosis and etiology of the Veteran's claimed left arm disability in light of the competent evidence that the Veteran has had diagnosed left arm neuropathy during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim); see also Barr, 21 Vet. App. at 311 (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Therefore, on remand, a new VA examination and opinion should be obtained regarding the nature and etiology of the Veteran's claimed left arm disorder based on all the evidence of record.  See 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr, 21 Vet. App. at 311.

Additionally, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he has undergone private medical treatment for his claimed condition.  His VA treatment records, dated since March 2013, should also be obtained.


Finally, the Board notes certain recent correspondence sent to the Veteran has been returned by the U.S. Post Office as undeliverable.  In this regard, the Veteran has, in the last several submissions, listed either a P.O. Box or an address on "River Street."  See September 2014 VA Form 21-4138 (reflecting an address on "River Street"); but see April 2013 VA Form 21-4138 (listing both a P.O. Box and an address on "River Street"); December 2012 VA Form 21-4138 (reporting only the P.O. Box).  However, VA has sent recent correspondence only to his P.O. Box.  Because there appears to be some confusion as to the correct mailing address, and since the claim is being remanded, the AOJ should take all appropriate steps to verify his current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify the Veteran's current mailing address.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims. He should be invited to submit this evidence himself or to request VA to obtain it on his behalf. Authorized release forms (VA Form 21-4142) should be provided for this purpose.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2013.

4. Thereafter, schedule the Veteran for appropriate VA examination(s) concerning his claimed left arm disability.  The Veteran's Virtual VA and VBMS electronic claims file, as well as a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner(s).  The examination report(s) must reflect that such a review was undertaken.

All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner(s) should identify all current left arm disorders found to be present.  For each identified disorder, the examiner should provide an opinion as to the following:

A.  Whether it is as likely as not (50% probability or greater) that any disorder involving his left arm had its clinical onset during active service or is related to any in-service, disease, event, or injury, to specifically include his January 1994 left wrist injury.

B.  Whether it is as likely as not (50% probability or greater) that any current disorder involving his left arm was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) the Veteran's service-connected left wrist tendonitis.


In providing this opinion, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.  As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the examiner is asked to specifically consider and address the October 2009 Electromyelogram report from West Virginia University Hospital reflecting findings consistent with left ulnar sensory neuropathy at or above the elbow.

The examiner(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached, taking into account the Veteran's reports of his history, any reported in-service injuries, exposures, or events, and his current symptomatology.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5. Next, review the medical examination report(s) to ensure that the opinions provided are adequate.  The case should be returned to the examiner(s) if all questions posed are not answered.


6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


